oOo fF ND A BP WY NY

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 1 of 14

The Honorable James L. Robart

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR 19-208JLR
Plaintiff
| PLEA AGREEMENT
Vv.
STEVEN P. VERSCHOOR,
Defendant.

 

 

The United States of America, by and through Tessa M. Gorman, Attorney for the
United States for the Western District of Washington, Acting Under Authority Conferred
by 28 U.S.C. § 515, and Brian Werner and Matthew Diggs, Assistant United States
Attorneys for said District, STEVEN P. VERSCHOOR, and his attorney, David Angeli,
enter into the following Agreement, pursuant to Federal Rule of Criminal Procedure
11(e)(1)(B): |

1. Waiver of Indictment. Defendant, having been advised of the right to be
charged by Indictment, agrees to waive that right and enter a plea of guilty to the charge
brought by the United States Attorney in an Information.

2. The Charge. Defendant, having been advised of the right to have this
matter tried before a jury, agrees to waive that right and enters a plea of guilty to the
following charge contained in the Information: Conspiracy to Pay Kickbacks Involving

United States v. Steven P. Verschoor, CR 19-208JLR UNITED STATES ATTORNEY
Plea Agreement- 1 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
NO NO NO NH HN HN HN ND KN HH FRR RRR ee
oO sa DN OH FP WO NY K&§ CO CO Fe IT HD A PSP WW NY KK OC

 

oOo PrN ND A SS Ww VY

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 2 of 14

Federal Health Care Programs, as charged in Count 1, in violation of Title 18, United
States Code, Section 371, and Title 42, United States Code, Section 1320a-7b(b)(2)(B).

By entering a plea of guilty, Defendant hereby waives all objections to the form of
the charging document. Defendant further understands that before entering his guilty
plea, he will be placed under oath. Any statement given by Defendant under oath may be
used by the United States in a prosecution for perjury or false statement.

3. Elements of the Offense. The elements of the offense to which Defendant
is pleading guilty, Conspiracy to Pay Kickbacks Involving Federal Health Care
Programs, as charged in Count 1, in violation of Title 18, United States Code, Section
371, and Title 42, United States Code, Section 1320a-7b(b)(2)(B), are as follows:

First, there was an agreement between two or more persons to commit the crime of
Paying Kickbacks Involving Federal Health Care Programs, |

Second, Defendant became a member of the conspiracy knowing of at least one of
its objects and intending to help accomplish it, and

Third, at least one member of the conspiracy performed an overt act for the
purpose of carrying out the conspiracy. |

The elements of the object offense of Paying Kickbacks Involving. Federal Health
Care Programs are as follows:

First, Defendant knowingly and willfully made a payment or an offer of payment;

Second, defendant made such a payment, at least in part, in order to induce any |
person to arrange for any service or arrange for ordering any service, or with the
knowledge that there was a high probability that the payment was made in order to
induce any person and deliberately failed to learn the truth; and

Third, that payment for the service may be made in whole or in part under
Medicare or another federal health care program:

4. The Penalties. Defendant understands that the statutory penalties
applicable to the offense to which he is pleading guilty are as follows: For the offense of

‘Conspiracy to Pay Kickbacks Involving Federal Health Care Programs, as charged in

United States v. Steven P. Verschoor, CR 19-208JLR ay Srew Sees een enn
‘TEWART STREET, SUITE
Plea Agreement- 2 SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Se NI HD AW BP WD NO

WN NY NN NY NN NY BB ee ew ee ee
oOo SN OH SP WD NY KH CO OBO Fe SI HD KH FP WD YN K& OS

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 3 of 14

Count 1: A maximum term of imprisonment of up to five (5) years, a fine of up to
$250,000, a period of supervision following release from prison of up to three (3) years,
and a mandatory special assessment of $100. If a probationary sentence is imposed, the
probation period can be for up to five (5) years. Defendant agrees that the special
assessment shall be paid at or before the time of sentencing.

Defendant understands that supervised release is a period of time following
imprisonment during which he will be subject to certain restrictive conditions and
requirements. Defendant further understands that if supervised release is imposed and he
violates one or more of the conditions or requirements, Defendant could be returned to
prison for all or part of the term of supervised release that was originally imposed. This
could result in Defendant's serving a total term of imprisonment greater than the statutory
maximum stated above.

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay
restitution to any victim of the offense, as required by law.

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the
United States Attorney’s Office.

5. Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, he knowingly and voluntarily waives the following rights:

a. The right to plead not guilty and to persist in a plea of not guilty;

b. The right to a speedy and public trial before a jury of his peers;

C. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court
appoint one for him; .

d. The right to be presumed innocent until guilt has been established
beyond a reasonable doubt at trial; :

United States Steven P. Verschoor, CR 19-208JLR UNITED STATES Aa

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo NIN HD A BP W NO

NO NO HN ND LH ND NHN HN KN KH HH KF HF KF KF FEF SS S| eR
on HN UN PR WwW NY KF COS OO FH ND HW FP WW NY KK

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 4 of 14

e. The right to confront and cross-examine witnesses against Defendant
at trial; |
f. _ The right to compel or subpoena witnesses to appear on his behalf at
trial;
 g. The right to testify or to remain silent at trial, at which trial such

silence could not be used against Defendant; and

h. The right to appeal a finding of guilt or any pretrial rulings.

6. Ultimate Sentence. Defendant acknowledges that no one has promised or
guaranteed what sentence the Court will impose. |

7. Restitution. Defendant shall make restitution to Medicare in the amount of
$420,272.84, and to TRICARE in the amount of $41,479.26, with credit for any amounts
already paid. The parties agree that Defendant’s $461,752.10 restitution obligation shall
be reduced by any amounts that Blackfly Investments, LLC, dba Molecular Testing Labs
(“MTL”) pays pursuant to the Settlement Agreement with an effective date of December
10, 2018, between MTL and the United States (the “Settlement Agreement”). To receive
credit for MTL’s payments, Defendant shall provide the Government and the Clerk of
Court with competent evidence and accounting of payments by MTL pursuant to the
Settlement Agreement. . .

a. The full amount of restitution shall be due and payable immediately
on entry of judgment and shall be paid as quickly as possible. If the Court finds that the
defendant is unable to make immediate restitution in full and sets a payment schedule as
contemplated in 18 U.S.C. § 3664(f), Defendant agrees that the Court’s schedule
represents a minimum payment obligation and does not preclude the U.S. Attorney’s
Office from pursuing any other means by which to satisfy the defendant’s full and
immediately-enforceable financial obligation, including, but not limited to, by pursuing
assets that come to light only after the district court finds that the defendant is unable to
make immediate restitution.

ried States Steven P. Verschoor, CR 19-208JLR WITED STATES AcuesD

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo NWN On BP WY NO

NO NY NY NY NY. NY NY NY NY FF FPF FPF PF ESE ESE S|
So nr NHN OO BSP WD NY KF CO OO fF NDA FB WwW YH =| OS

 

 

Case 2:19-cr-00208-JLR Document8 Filed 10/30/19 Page 5 of 14

b. Defendant agrees to disclose, upon request by the Government, all
assets in which Defendant has any interest or over which Defendant exercises control,
directly or indirectly, including those held by a spouse, nominee, or third party.
Defendant agrees to cooperate fully with the United States’ investigation identifying all
property in which Defendant has an interest and with the United States’ lawful efforts to
enforce prompt payment of the financial obligations to be imposed in connection with
this prosecution. Defendant’s cooperation obligations are: (1) upon request by the
Government, before sentencing, and no more than 30 days after executing this Plea
Agreement, truthfully and completely executing a Financial Disclosure Statement
provided by the United States Attorney’s Office and signed under penalty of perjury
regarding Defendant’s and Defendant’s spouse’s financial circumstances and producing
supporting documentation, including tax returns, as requested; (2) providing updates
with any material changes in circumstances, as described in 18 U.S.C. § 3664(k), within
seven days of the event giving rise to the changed circumstances; (3) authorizing the
United States Attorney’s Office to obtain Defendant’s credit report before sentencing; (4)
providing waivers, consents or releases requested by the U.S. Attorney’s Office to access
records to verify the financial information; (5) authorizing the U.S. Attorney’s Office to
inspect and copy all financial documents and information held by the U.S. Probation
Office; (6) submitting to an interview regarding Defendant’s Financial Statement and
supporting documents before sentencing (if requested by the United States Attorney’s
Office), and fully and truthfully answering questions during such interview; and (7)
notifying the United States Attorney’s Office before transferring any interest in property
owned directly or indirectly by Defendant, including any interest held or owned in any
other name, including all forms of business entities and trusts.

C. The parties acknowledge that voluntary payment of restitution prior
to the adjudication of guilt is a factor the Court considers in determining whether
Defendant qualifies for acceptance of responsibility pursuant to USSG § 3E1.1(a), In

United States v. Steven P. Verschoor, CR. 19-208JLR UNITED STATES ATTORNEY
Plea Agreement- 5 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo fe ITH ON BP WD HO

NO wo NY NY NY NH NY WH NO eH Be Be Re Re Se ORR

 

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 6 of 14

addition, in any event, the government will consider Defendant’s cooperation regarding
restitution in making its sentencing recommendation.

8. Statement of Facts. The parties agree on the following facts. Defendant
admits he is guilty of the charged offense: |

a. Defendant STEVEN P. VERSCHOOR is a co-founder of Molecular
Testing Labs (MTL). MTL began operations in July 2013. In 2014 and 2015,
VERSCHOOR was the Vice President of Global Sales and Marketing for MTL. None of
MITL’s founders, including VERSCHOOR, had any prior experience in the health care
industry. MTL is a full-service laboratory located in Vancouver, Washington, that
provides a range of services, including urine toxicology testing. MTL was an approved
Medicare provider and regularly submitted claims to Federal health care programs, as
that term is defined in Title 42, United States Code, Section 1320a-7b(f)(1), including to
Medicare and TRICARE.

b. Urine toxicology testing is often ordered for patients that are being

|| seen by a physician for pain management and prescribed opioids or similar medications.

These patients may be directed to submit urine specimens for toxicology testing in order
to monitor the levels of pain medication or other narcotics in their bodies. These urine
specimens are usually sent to an outside laboratory that run a particular panel of tests
based on the physicians’ orders. Testing laboratories typically bill the patients’
commercial insurance, or bill a Federal health care program, or the patient himself or
herself, for performing urine toxicology testing. Urine toxicology testing is a covered
service under Medicare and TRICARE, and most private commercial insurance, so long
as the testing is reasonable and medically necessary.

Cc. Northwest Physicians Laboratory (NWPL) is a toxicology laboratory
located in Bellevue, Washington. NWPL was partially owned by physicians, and was .
associated with a large group of pain management physicians that had numerous
locations throughout the greater Seattle area. Many of these physicians directed their
patients to submit urine specimens for toxicology testing. NWPL received urine
specimens for toxicology testing from its physician owners. However, because it was
physician-owned, NWPL did not test urine specimens from patients with Federal
insurance like Medicare or TRICARE. NWPL’s employees arranged for these urine
specimens to be tested at other laboratories.

d. In 2014, STEVEN P. VERSCHOOR wanted to increase the number
of urine toxicology tests performed at MTL. Accordingly, VERSCHOOR wanted NWPL
to send urine specimens from its Bellevue location to MTL, so those specimens could be
tested at MTL, and so that MTL could bill insurance for those tests. WERSCHOOR was

told by NWPL CEO J.L., that, in order to receive urine specimens from NWPL,

United States vy. Steven P. Verschoor, CR 19-208JLR aos Sere. ie tncaiehich
TEWART STREET, SUITE
Plea Agreement- 6 SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Fe ND HD A BPW NY.

NO NH wp NY NY NH NY NN NY KK KH KF FS HS eS Re OS ee
oO ~~ DN OW FP WD NO §|§ CO OBO fF IT HD NH BP WD YH == O&O

 

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 7 of 14

VERSCHOOR would be required to sign a document called an “Administrative Services

Agreement” that required MTL to make certain payments to NWPL.

e. Prior to reviewing or signing an agreement, STEVEN P.
VERSCHOOR and J.L. and others agreed that NWPL would send approximately 500
urine specimens for toxicology testing to MTL, and in return, MTL would pay NWPL

$50,000 per month. VERSCHOOR and others, including J.L., further agreed that, by late .

2014, NWPL would send at least 1000 urine specimens for toxicology testing to MTL,
and in return, MTL would pay NWPL $100,000 per month.

f. On September 12, 2014, STEVEN P. VERSCHOOR received a draft
Administrative Services Agreement from M.W., who sent it at the direction of J.L. The
draft Administrative Services Agreement required NWPL to provide certain services to
MTL, including marketing services for trained NWPL representatives to solicit, arrange
for, and recommend potential physician customers to use MTL lab testing. The draft
Administrative Services Agreement required MTL to pay NWPL $68,500 per month for
marketing services. This amount was based on supposed salary and expenses for 11 full-
time NWPL employees to market MTL. The Administrative Services Agreement also
required MTL to pay NWPL to perform other services including customer training and
specimen processing.

g. The draft Administrative Services Agreement was dated October 1,
2014, and it required MTL to pay NWPL $99,959 per month (including the $68,500 for
marketing services) for a period of 12 months. The first $99,959 payment was due on
November 1, 2014. The draft agreement also required MTL to pay NWPL $50,000 on
October 1, 2014, for services rendered in September 2014.

h. STEVEN P. VERSCHOOR reviewed the amounts to be paid and the
services that were supposed to be performed by NWPL, under the draft Administrative
Services Agreement and, without suggesting any changes, sent the draft Administrative
Services Agreement to MTL’s Chief Compliance Officer for review. VERSCHOOR
knew that MTL’s Chief Compliance Officer and its outside legal counsel had recently
reviewed and approved a similar agreement that MTL had entered into, and J.L. assured
VERSCHOOR that NWPL’s legal counsel had approved this arrangement.
VERSCHOOR was also informed that NWPL had in place a similar agreement with a
large, national toxicology laboratory. On September 13, 2014, after receiving the draft
Administrative Services Agreement back from MTL’s Chief Compliance Officer, who
made some minor changes, VERSCHOOR signed the Administrative Services
Agreement and returned it to NWPL. Shortly thereafter, the CEO of NWPL counter-
signed the Administrative Services Agreement.

United States v. Steven P. Verschoor, CR 19-208JLR | nota, See etka
‘TEWART STREET, SUITE
Plea Agreement: 7 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SI HD WN SP WH YH

Wow NY NNN De ew ee ee ee i
eo aA aA KB OND SF SB OC me RQI AA BONDS OS

 

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 8 of 14

i. Shortly after the Administrative Services Agreement was signed,
beginning in September 2014, NWPL employees arranged for urine specimens to be sent
from the NWPL laboratory in Bellevue, Washington, to MTL. These urine specimens
included specimens from patients insured by Medicare and TRICARE. Between
September 2014 and June 2015, NWPL employees caused over 1500 urine specimens
from patients with Federal insurance to be sent from Bellevue to MTL’s Vancouver .
laboratory; during this time MTL conducted toxicology testing on these urine specimens;
and MTL submitted claims for payment for more than $2,000,000 for this urine
toxicology testing to Federal health care programs. In total, during this time period, MTL
received approximately $461,752.10 for these submissions.

j. STEVEN P. VERSCHOOR caused MTL to make $50,000 payments
to NWPL every month from October 2014 through June 2015; the total amount of
payments from MTL to NWPL was $450,000. The monthly payment amount was
$50,000 because VERSCHOOR and others, including J.L., agreed that MTL would pay
$50,000 per month, not $99,959 per month as required by the Administrative Services

Agreement, because NWPL was not sending the expected number of urine specimens to
MIL.

k. Eventually, in April 2015, J.L. requested that STEVEN P.
VERSCHOOR sign a new version of the Administrative Services Agreement. The new
version of the Administrative Services Agreement was back-dated to October 1, 2014.
This new version of the Administrative Services Agreement attached a new list of
services that were allegedly provided by NWPL to MTL. The new version of the
Administrative Services Agreement changed the monthly service fee to $50,000, which
matched the amount that VERSCHOOR had caused MTL to pay. VERSCHOOR
reviewed the numbers in the new version but did not suggest any changes.

VERSCHOOR and J.L. signed the new, backdated version of the Administrative Services
Agreement on or about April 30, 2015.

1. STEVEN P. VERSCHOOR was aware that there was a high
probability that NWPL was not actually performing the marketing and other services as
required by the Administrative Services Agreement. Therefore, VERSCHOOR was
aware that there was a high probability that the payments from MTL to NWPL were
made, at least in part, to induce NWPL employees to arrange for urine specimens, the
testing of which had been ordered by NWPL physicians, to be sent to MTL for testing.
For example, VERSCHOOR knew the name of only one of the 11 full-time NWPL
employees that were supposedly marketing MTL’s services. VERSCHOOR did not
closely track whether any NWPL sales representatives were actually marketing MTL’s
services, despite the fact that MTL closely tracked other sales representatives that were
paid to market MTL’s services. The evidence available to VERSCHOOR indicated that

NWPL was not actually marketing MTL’s services to physicians. VERSCHOOR

United States v. Steven P. Verschoor, CR 19-208JLR UNITED STATES ATTORNEY

Pl - 700 STEWART STREET, SUITE 5220

<a Agreement 8 SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oO oe NN A BR WH YN

i) No No bo bo. iw) Ww NO bho — re _" — — ae — _ —

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 9 of 14

deliberately failed to learn the truth as to whether NWPL was actually performing
services for MTL that were described in the Administrative Services Agreement.

. m. Atall times relevant to this Plea Agreement, STEVEN P.
VERSCHOOR understood that it is illegal to pay to induce a party to arrange for MTL to
conduct urine toxicology testing for which payment is made under a Federal health-care
program.

n. STEVEN P: VERSCHOOR admits that the $450,000 in payments to
NWPL were illegal payments that were made to induce NWPL employees to arrange for
toxicology testing by MTL for which payment was made in whole or in part under; a
Federal health care program.

9. United States Sentencing Guidelines. Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code,
Section 3553(a), including: (1) the nature and circumstances of the offense; (2) the
history and characteristics of the defendant; (3) the need for the sentence to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment
for the offense; (4) the need for the sentence to afford adequate deterrence to criminal
conduct; (5) the need for the sentence to protect the public from further crimes of the
defendant; (6) the need to provide the defendant with educational and vocational training,
medical care, or other correctional treatment in the most effective manner; (7) the kinds |
of sentences available; (8) the need to provide restitution to victims; and (9) the need to
avoid unwarranted sentence disparity among defendants involved in similar conduct who
have similar records. Accordingly, Defendant understands and acknowledges that:

a. The Court will determine Defendant’s applicable Sentencing
Guidelines range at the time of sentencing;

b. After consideration of the Sentencing Guidelines and the factors in -
18 U.S.C. 3553(a), the Court may impose any sentence authorized by law, up to the

maximum term authorized by law;

United States v. Steven P. Verschoor, CR 19-208JLR UNITED STATES ATTORNEY
Plea Agreement- 9 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

bo Bb No wow bo iw) bo bo — — — — — boat — — — —
So nN ND ON BP WO NY KK OO Ce AND WT FP WH YH K CO

0 ODI A WH RB WN

 

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 10 of 14

c. The Court is not bound by any recommendation regarding the
sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines’
range offered by the parties or the United States Probation Department, or by any
stipulations or agreements between the parties in this Plea Agreement; and

d. Defendant may not withdraw his guilty plea solely because of the
sentence imposed by the Court.

10. Acceptance of Responsibility. At sentencing, ifthe district court
concludes Defendant qualifies for a downward adjustment acceptance for acceptance of
responsibility pursuant to USSG § 3E1.1(a) and the defendant’s offense level is 16 or
greater, the United States will make the motion necessary to permit the district court to
decrease the total offense level by three (3) levels pursuant to USSG §§ 3E1.1(a) and (b),
because Defendant has assisted the United States by timely notifying the United States of
his intention to plead guilty, thereby permitting the United States to avoid preparing for
trial and permitting the Court to allocate its resources efficiently. .

11. Sentencing Factors. The parties agree that the following Sentencing
Guidelines provisions apply to this case:

a. A base offense level of 8, pursuant to USSG § 2B4.1(a);

b. A 12-level increase, pursuant to USSG § 2B4. 1(b) and
2B1.1(b)(1)(H), because the total amount of the payment was greater than $250,000, but
less than $550,000.

Further, the parties agree that the Court may consider as an additional sentencing
factor pursuant to 18 U.S.C. § 3553(a), that STEVEN P. VERSCHOOR was diagnosed
with melanoma in September 2014. Between September 2014 and January 2015,
VERSCHOOR underwent multiple surgeries and treatments. In January 2015,
VESRCHOOR began treatments pursuant to a clinical trial at the Huntsman Cancer
Institute in Utah. Recently, VERSCHOOR was diagnosed with advanced metastatic
melanoma. Further, the parties agree that the Court may, pursuant to 18 U.S.C.

§ 3553(a), consider VERSCHOOR’s physical condition at the time of sentencing.

United States v. Steven P. Verschoor, CR 19-208JLR Ose arenes en
700 STEWART STREET, SUITE

Plea Agreement- 10 SEATTLE, WASHINGTON 98101

, (206) 553-7970
Co He NID A FF WY HY Ke.

oOo ny HD HN PW NY K& DT Oo BIT HN NH B WwW PB KH OC

 

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 11 of 14

. The parties agree they are free to present arguments regarding the applicability of
all other provisions of the United States Sentencing Guidelines and 18 U.S.C. § 3553(a).
Defendant understands, however, that at the time of sentencing, the Court is free to reject
these stipulated adjustments, and is further free to apply additional downward or upward
adjustments in determining Defendant's Sentencing Guidelines range.

12. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington agrees not to
prosecute Defendant for any additional offenses known to it as of the time of this
Agreement that are based upon evidence in its possession at this time, and that arise out
of the conduct giving rise to this investigation. In this regard, Defendant recognizes the
United States has agreed not to prosecute all of the criminal charges the evidence
establishes were.committed by Defendant solely because of the promises made by
Defendant in this Agreement. Defendant agrees, however, that for purposes of preparing
the Presentence Report, the United States Attorney’s Office will provide the United .
States Probation Office with evidence of all conduct committed by Defendant.

| Defendant agrees that any charges to be dismissed before or at the time of
sentencing were substantially justified in light of the evidence available to the United

States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant

with a basis for any future claims under the "Hyde Amendment," Pub.L. No. 105-119

(1997).

- 13. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
Agreement. Defendant also agrees that if Defendant is in breach of this Plea Agreement,
Defendant has waived any objection to the re-institution of any charges in the Indictment
that were previously dismissed or any additional charges that had not been prosecuted.

United States v. Steven P. Verschoor, CR 19-208JLR UNITED STATES ATTORNEY
Plea Agreement- 11 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

0 ONY HD WW B WwW Ww HY-

bo No NO Nd No Dp bb No NO —_— ket SH bd ek fame
oat D ON FF WN SF SD OF NIT DWN FP WN KF CO

 

 

Case 2:19-cr-00208-JLR Document 8. Filed 10/30/19 Page 12 of 14

Defendant further understands that if, after the date of this Agreement, Defendant
should engage in illegal conduct, or conduct that violates any conditions of release or the
conditions of his confinement, (examples of which include, but are not limited to,
obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the Pretrial Services
Officer, Probation Officer, or Court), the United States is freé under this Agreement to
file additional charges against Defendant or to seek a sentence that takes such conduct
into consideration by requesting the Court to apply additional adjustments or
enhancements in its Sentencing Guidelines calculations in order to increase the applicable
advisory Guidelines range, and/or by seeking an upward departure or variance from the
calculated advisory Guidelines range. Under these circumstances, the United States is
free to seek such adjustments, enhancements, departures, and/or variances even if
otherwise precluded by the terms of the plea agreement. |

14. . Waiver of Appellate Rights and Rights to Collateral Attacks.

Defendant acknowledges that by entering the guilty plea(s) required by this plea
agreement, Defendant waives all rights to appeal from his conviction and any pretrial
rulings of the court. Defendant further agrees that, provided the court imposes a custodial
sentence that is within or below the Sentencing Guidelines range (or the statutory
mandatory minimum, if greater than the Guidelines range) as determined by the court at
the time of sentencing, Defendant waives to the full extent of the law:

a. Any right conferred by Title 18, United States Code, Section 3742,
to challenge, on direct appeal, the sentence imposed by the court, including any fine,
restitution order, probation or supervised release conditions, or forfeiture order (if
applicable); and

| b. Any right to bring a collateral attack against the conviction and
sentence, including any restitution order imposed, except as it may relate to the
effectiveness of legal representation; and

United Siates Steven P. Verschoor, CR 19-208JLR a OITED parce Acorn

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ND Wn FP WY NH

Do NH NO BP NO KL NO DN Dw Re OR ee
oOo sO OO BR WY NO &§ CS OBO fF IT DB A BP WO NH KH OC

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 13 of 14

This waiver does not preclude Defendant from bringing an appropriate motion
pursuant to 28 U.S.C. § 2241, to address the conditions of his confinement or the
decisions of the Bureau of Prisons regarding the execution of his sentence.

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement.

15. Voluntariness of Plea. Defendant agrees that he has entered into this Plea
Agreement freely and voluntarily and that no threats or promises, other than the promises
contained in this Plea Agreement, were made to induce Defendant to enter his plea of
guilty. |

16. Statute of Limitations. In the event this Agreement is not accepted by the

Court for any reason, or Defendant has breached any of the terms of this Plea Agreement,

the statute of limitations shall be deemed to have been tolled from the date of the Plea

Agreement to: (1) thirty (30) days following the date of non-acceptance of the Plea

Agreement by the Court; or (2) thirty (30) days following the date on which a breach of

the Plea Agreement by Defendant is discovered by the United States Attorney’s Office.
17. Completeness of Agreement. The United States and Defendant

acknowledge that, except as to certain matters set forth during the plea colloquy in open

court, these terms constitute the entire Plea Agreement between the parties. This

Agreement binds only the United States Attorney’s Office for the Western District of

i

HI

United States v. Steven P. Verschoor, CR 19-208JLR. _ UNITED STATES ATTORNEY
Plea Agreement- 13 : 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co eA NID A FP WY HNP &

DO NO WH NY LH KN ND HN NO KR KF HF HF KF PF PFO OE ES
oN N ON BR KW NY KH CO OBO FH DB WT BP WY NY KF CO

 

 

 

Case 2:19-cr-00208-JLR Document 8 Filed 10/30/19 Page 14 of 14

Washington. It does not bind any other United States Attorney’s Office or any other

office or agency of the United States, or any state or local prosecutor.

Dated this 4 day of October, 201

9.

Le a

 

STEVEN P. YERSCHOOR

 

Attorney for Defendant

Pr

BRIAN WERNER
MATTHEW DIGGS
Assistant United States Attorney

United States v. Steven P. Verschoor, CR 19-208JLR UNITED STATES ATTORNEY

Plea Agreement- 14

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
